Title: General Orders, 10 September 1776
From: Washington, George
To: 



Head Quarters, New-York, sept: 10th 1776.
Marblehead.Orange.


Major Popst of Col. Kackleins Battalion having been tried by a Court Martial whereof Col. Silliman was President on a charge of “Cowardice and shamefully abandoning his post on Long-Island the 28th of August”; is acquitted of Cowardice but convicted of Misbehaviour in the other instance—he is therefore sentenced to be dismissed the Army as totally unqualified to hold a Military Commission.
Adjutant Spangenburg and Lieut: Kacklein tried for the same Offence were acquitted. The General approves the sentence as to Spangenburg and Kacklein, and orders them to join their regiment: But as there is reason to believe farther Evidence can soon be obtained with respect to the Major—he is to continue under Arrest ’till they can attend.
The Brigade Major of the day, to carry the Parole and Countersign, to the several Guards, as formerly; taking care that it be done early.

The Brigade Majors are directed to have the several regiments join in Brigade as often as possible, and to be very careful that they are thoroughly acquainted with their Alarm-posts and the Lines they are to mann.
The General observes with great concern, that too little care is taken, to prevent the men straggling from their quarters, and encampments, so that in case of a sudden Attack, it will be difficult to collect them; he therefore most anxiously desires, both Officers and Men, would attend to it, and consider, how much their safety, and success depends upon their being at hand, when wanted—The order for calling the Roll three times a day, is to be punctually obeyed, and any officer omitting it, will be brought to a Court-Martial.
Great Complaints are made of the Adjutants, as being irregular and remiss in duty—The General informs them, that he expects an alacrity and dispatch of business, equal to the importance of their situation, and will certainly make some examples, if (which he sincerely hopes may not be the case) there should be any farther reason for complaint.
The Court Martial to sit to morrow, for the trial of Capt. Rapaljee, confined by Col. Lasher, for refusing to do duty.
Major Scammell is appointed a temporary Assistant, to the Adjutant General, and is to repair to Genl Heath’s division—He is to be obeyed and respected accordingly.
